Exhibit 10.68
FIRST AMENDMENT
CA, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
THIS FIRST AMENDMENT, (the “Amendment”) is made by CA, Inc. (the “Company”)
dated as of the 25th day of February 2008
WITNESSETH
WHEREAS, the Company (the “Sponsor”) sponsors the Executive Deferred
Compensation Plan (the “Plan”) which provides certain eligible employees with
the means to defer receipt of a portion of their compensation;
WHEREAS, the Plan, a non-qualified deferred compensation plan is subject to
Section 409A of the U.S. Internal Revenue Code and the regulations issued
thereunder (“Section 409A”)
WHEREAS, the Sponsor wishes to amend certain provisions of the Plan in order to
comply with Section 409A;
NOW, THEREFORE, in consideration of the above premises, the Sponsor hereby
amends the Plan as follows:
Effective April 1, 2008 (the “Effective Date”) the second sentence in
Section 4.3 Timing of Election to Defer shall be deleted in its entirety and
replaced as follows:
“Each Eligible Employee who desires to defer Compensation that is a Bonus must
execute a deferral agreement within the period preceding the Plan Year during
which the Bonus is earned that is specified by the administrator, except that if
the Bonus can be treated as performance based compensation as described in
Section 409A(a)(4)(B)(iii), the deferral agreement may be executed within the
period specified by the Administrator, which period, in no event, shall end
after the date which is twelve months prior to the end of the period during
which the Bonus is earned.”
Except as specifically set forth in this Amendment, the terms of the Plan shall
continue in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Sponsor has caused this First Amendment to the Plan be
executed by its duly designated officer to be effective as of the Effective
Date.

            CA, Inc.
      By:   /s/ Andrew Goodman         Print Name:   Andrew Goodman       
Title:   Executive Vice President, Worldwide Human Resources   

 